DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2011/0254887) in view of Oshima et al. (US 2008/0100652).
Regarding to claims 1, 2, 11-12:
Ide et al. discloses a drive circuit of a liquid ejecting device, comprising:
                             a load detection circuit configured to generate load number information corresponding to a number of actuators to be concurrently driven for liquid ejection (FIG. 7: Means for obtaining number n of actuators driven in step S1); 
                             a signal processing circuit configured to:
                                          compare a common drive waveform to a target common drive waveform (FIG. 6: Element 25 compares the feedback COM (Ref) to the target COM (WCOM)), and
                                          generate a common drive signal to drive the actuators based on the comparison of the common drive waveform and the target common drive waveform (FIG. 6: The common drive signal (COM) is generated in accordance the output of the comparator 25 that compares the target common drive signal WCOM and the COM (Ref)); and
FIG. 5, element 23) configured to selectively apply portions the generated common drive signal to an actuator according to output data (FIG. 5, element SI and FIG. 4) for liquid ejection.
	Ide et al. however does not teach generating a control signal based on the load number information and using such control signal to process a signal reflecting the comparison result. In other words, in Ide et al., such control signal is the triangular wave signal (outputted from element 31) that is however not generated based on the load number information.
	Oshima et al. discloses a printing apparatus comprising a drive circuit for driving an inkjet printhead, wherein the drive circuit comprising an unit for generating a triangular wave signal (FIG. 9, element 32) based on a load number information associated with a number of driving actuators (FIG. 19, steps S2-S4) and using such triangular wave signal in a process to generate a common drive waveform (FIG. 9, element COM).
Therefore, it would have been obvious for one having ordinary skill in the art at the time 0f the filing date to generate the triangular wave signal in Ide’s circuitry based on the load number information as disclosed by Oshima et al. in order to maintain the voltage of the drive signal at a predetermined value to secure the weight of producing a liquid jet accordingly to the number of the actuators to be driven as taught by Oshima et al. (paragraph [0090]).
Regarding to claim 11: Ide et al. also teaches a liquid ejection device comprising: 
a nozzle plate including a plurality of nozzles (FIG. 2, element 2);
a plurality of actuators corresponding to the plurality of nozzles (FIG. 5, element 19); and 
a drive circuit configured to drive the plurality of actuators (FIG. 5, elements 20-23). 





Allowable Subject Matter
2.	Claims 3, 13, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 3, 13: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the amplitude of the triangular wave is a first amplitude when the load number information indicates the number of actuators to be concurrently driven is a first number, and the amplitude of the triangular wave is a second amplitude, less than the first amplitude, when the load number information indicates the number of actuators to be concurrently driven is a second number greater than the first number is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claims 21, 22: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the processing of the signal reflecting the comparison result using the control signal comprises a pulse width modulation (PWM) of an output signal based on comparison of the signal reflecting the comparison result with the control signal, a difference of a pulse width of the output signal with respect to a predetermined difference of the comparison result is a first amount when the load number information indicates the number of actuators to be concurrently driven is a first number, and the difference of the pulse width of the output signal is a second amount, less than the first amount, when the load number information indicates the number of actuators to be concurrently driven is a second number less than the first number.is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853